DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “triple washed construction” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by US 3,791,424 to Strople et al. (Strople).
Regarding claim 1, Strople discloses a cartridge (10) capable of being used single, the cartridge accommodating a medical gas, the cartridge comprising an elongated, generally cylindrical body having an interior chamber accommodating a compressed and sterile medical grade gas therein (sterile gaseous feed stock), the body being inwardly tapered proximate one end thereof and joined to a reduced diameter and generally cylindrical leading end portion, the end portion including an opening communicably connected to interior chamber of cartridge body, the opening being selectively opened (by valve 14) to allow for opening of the cartridge such that the medical gas is deliverable through the opening, wherein the cylindrical body and end portion is capable of being formed by a triple washed construction which would maintain sterility and purity of the gas.  Note that product by process claim limitations are given little 
Regarding claim 3, Strople further discloses the leading end portion not including threads since Strople is silent regarding any threads.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strople in view of US Patent No. 4,854,343 to Rilett.
Regarding claim 2, Strople teaches the cartridge of claim 1 except for the leading end portion including threads.  However, Rilett discloses a fluid cartridge (Fig 1) and in particular discloses the cartridge comprising a generally cylindrical body (1) with a leading end portion including threads (29).  One of ordinary skill in the art would have found it obvious to incorporate threads to the leading end portion of the Strople cartridge as suggested by Rilett in order to allow for attachment to a closure.

4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strople in view of US 2012/0137631 to Haimi.
Regarding claims 4-5, Strople does not teach the opening including a selectively sealable member being a resiliently biased flap.  However, Haimi discloses a container with a cylindrical body (2) and reduced diameter leading end portion with an opening including a resiliently biased flap (18a) to prevent escape of pressurized gases (abstract).  One of ordinary skill in the art would have found it obvious to incorporate a biased flap to the Strople container as suggested by Haimi in to prevent escape of the gas.

Claim 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,843,388 to Hollars in view of Strople.
Regarding claim 1, Hollars discloses a cartridge (49) that can be used single, the cartridge accommodating a compressed medical grade gas, the cartridge comprising an elongate, generally cylindrical body having an interior chamber accommodating a compressed medical grade gas therein, the body being inwardly tapered (at 52) proximate one end thereof and joined to a reduced diameter and generally cylindrical leading end portion (54), the leading end portion including an opening communicably connected to the interior chamber of the cartridge body, the opening being selectively opened to allow for opening of the cartridge such that gas is deliverable though the opening, wherein the cylindrical body and the end portion can be made with a triple washed construction which maintains sterility and purity of the gas for holding the gas within the interior chamber under pressure.  Note that product by process claim limitations are given little patentable weight and so long as the prior art has the structure as claimed, then it can be made in the process as recited.  Hollars does not explicitly teach the gas to be sterile.  However, Strople discloses putting sterile medical grade gas in compressed 
Regarding claim 2, Hollars further discloses leading end portion including threads (Fig 4b).
Regarding claim 3, Hollars further discloses leading end portion not including threads (Fig 4a).

Claim 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollars in view of Haimi.
Regarding claims 4-5, Hollars discloses the cartridge of claim 1 and further discloses opening including a sealable member (end face of puncturable end cap, col. 6, ll. 10-15) but does not teach it being selectively sealable member that is a resiliently biased flap.  However, Haimi discloses a container with a cylindrical body (2) and reduced diameter leading end portion with an opening including a resiliently biased flap (18a) to prevent escape of pressurized gases (abstract).  One of ordinary skill in the art would have found it obvious to make the end face of the Hollars cap into a biased flap or incorporate a biased flap to the end face of Hollars as suggested by Haimi in order to facilitate selective sealing of the cartridge such that it can be reclosed if desired.

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. Applicant argues that the term “triple washed construction” should be given patentable weight since the process of triple washing is important when dealing with medical grade gas.  Applicant states that it is 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, incorporating threads to the Strople cartridge neck would allow the cartridge to be sealed off using a closure with mating threads to allow for resealability.  
In response to applicant's argument that Strople and Haimi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 both are directed to cylinders with closures.  Incorporating a resilient biased flap to Strople as suggested by Haimi would allow for resealability and reclosure after initial opening.
In response to applicant's argument that modifying Strople would destroy the Strople invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT POON/Examiner, Art Unit 3735